Order entered May 29, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01409-CV

                              LEATHA A. MUNAI, Appellant

                                              V.

                              WILLIAM K. MUNAI, Appellee

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF 04-04859

                                          ORDER
       The Court has before it appellant’s May 24, 2013 second motion for extension of time to

file her brief. The Court GRANTS the motion in part and ORDERS appellant to file her brief

within forty-five days of the date of this order. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE